[Cite as State v. Jordan, 2012-Ohio-1905.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellee                        Hon. W. Scott Gwin, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 2011 CA 00238
JOSEPH JORDAN

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Canton Municipal
                                               Court, Case No. 2011 CRB 2471


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        April 30, 2012



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JOSEPH MARTUCCIO                               KIMBERLY L. STOUT
CANTON LAW DIRECTOR                            ASSISTANT PUBLIC DEFENDER
TYRONE D. HAURITZ                              200 West Tuscarawas Street
CITY PROSECUTOR                                Canton, Ohio 44702
TASHA FORCHIONE
ASSISTANT PROSECUTOR
218 Cleveland Avenue, SW
Post Office Box 24218
Canton, Ohio 44701-4218
Stark County, Case No. 2011 CA 00238                                                     2

Wise, J.

       {¶1}    Appellant Joseph A. Jordan appeals his sentence and conviction entered

in the Canton Municipal Court on one count of domestic violence.

       {¶2}    Appellee is the State of Ohio.

                            STATEMENT OF THE FACTS AND CASE

       {¶3}    Appellant Joseph A. Jordan lives with Jessica Shelton. He is also the

father of three of her four children. (T. at 63).

       {¶4}    On May 5, 2011, Appellant and Ms. Shelton, who was approximately eight

months pregnant and had been ordered to restrictive bed rest by her treating physician,

got into an argument because she had not completed washing the dishes. (T. at 64,

66).

       {¶5}    Ms. Shelton telephoned her father, James Shelton, and told him about the

argument.      (T. at 67, 83-84).    Mr. Shelton, in turn, contacted the Canton Police

Department and told the dispatcher “[f]rom what I understand, he hit her, and she is

pregnant….She’s pregnant…He shouldn’t hit her anyway, and he definitely can’t hit her

when she is pregnant.” (T. at 85, 93).

       {¶6}    Canton Police Officers Shackle and Taylor were dispatched to the

residence. (T. at 97, 105-106). During their interview with Ms. Shelton, she informed

the officers that she and Appellant had argued and that “the argument turned physical,

and her boyfriend struck her in the left hip and buttocks area with his hands two to three

times.” Id. Ms. Shelton further informed the officers that this was not the first time that

Appellant had been violent with her, and that he had hit her on previous occasions. (T.

at 98, 107).
Stark County, Case No. 2011 CA 00238                                                      3

       {¶7}      Appellant was placed under arrest and removed from the residence. Id.

       {¶8}      A Complainant Statement was prepared for Ms. Shelton, which she

signed, stating “I, Jessica Shelton, would like to make the following statements, on 5-5-

11 at 503 11th St. NW, Joseph Alvin Jordan, did knowingly cause or attempt to cause

harm to a family or household member, Jessica Addie Shelton.” (T. at 111).

       {¶9}      On July 20, 2011, Defendant-Appellant was charged with one count of

domestic violence, a misdemeanor of the first degree, in violation of R.C. §2919.25(A).

The State alleged that Defendant-Appellant had struck his live-in pregnant girlfriend in

the hip area two to three times during a verbal argument about housework.

       {¶10} At his arraignment on July 20, 2011, Defendant-Appellant entered a plea

of Not Guilty.

       {¶11} A trial by jury was held on October 7, 2011.

       {¶12} At the trial in this matter, the State presented testimony from Jessica

Shelton, James Shelton, and Officers Shackle and Officer Taylor.

       {¶13} Ms. Shelton testified that she did not read the Complainant Statement or

NIBRS report. (T. at 72, 74). She further testified that she signed both documents with the

understanding that Appellant would be released from the Stark County Jail the following

day. (T. at. 71, 78). Ms. Shelton went on to tell the jury of her close bond with Appellant,

that she still loved him, that she wanted to continue raising children with him, and that

she was concerned about the possible consequences of a conviction for Domestic

Violence. (T. at. 73, 80).
Stark County, Case No. 2011 CA 00238                                                         4


       {¶14} Officer Shackle and Officer Taylor testified that during the course of the

investigation Ms. Shelton did not deny the allegation that Appellant struck her multiple times,

nor did she ask the police not to arrest Appellant. (T. at 99, 111).

       {¶15} Appellant testified in his own defense and denied striking Ms. Shelton. He

also testified that he has resided with James Shelton since the incident. (T. at 127).

       {¶16} At the conclusion of the trial following deliberations, the jury found

Defendant-Appellant guilty as charged.

       {¶17} The trial court sentenced Defendant-Appellant to serve 68 days in the

Stark County Jail with 7 days credit. Defendant-Appellant was taken into custody

immediately. The trial court also ordered Defendant-Appellant to sign up and comply

with the Summit Psychological program for anger management counseling and 2 years

of probation.

       {¶18} Appellant now appeals, assigning the following errors for review:

                                    ASSIGNMENT OF ERROR

       {¶19} “I. THE APPELLANT’S CONVICTION FOR DOMESTIC VIOLENCE IS

UNSUPPORTED BY SUFFICIENT EVIDENCE AND IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.”

                                                  I.

       {¶20} In his sole Assignment of Error, Appellant argues that his conviction is

against the manifest weight and sufficiency of the evidence.

       {¶21} Specifically, Appellant argues that because Jessica Shelton recanted her

original statement to the police and her father, James Shelton, recanted his statement
Stark County, Case No. 2011 CA 00238                                                     5


to the 911 dispatcher, that his conviction is against the manifest weight and sufficiency

of the evidence.

      {¶22} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492. “The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Jenks at paragraph two of the syllabus, following Jackson v. Virginia

(1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560.

      {¶23} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine “whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.” State v. Martin (1983), 20 Ohio App.3d 172, 175,

485 N.E.2d 717. See also, State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541,

1997-Ohio-52. The granting of a new trial “should be exercised only in the exceptional

case in which the evidence weighs heavily against the conviction.” Martin at 175, 485

N.E.2d 717.

      {¶24} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. Jamison (1990), 49 Ohio St.3d 182,

552 N.E.2d 180, certiorari denied (1990), 498 U.S. 881, 111 S.Ct. 228, 112 L.Ed.2d

183. The trier of fact “has the best opportunity to view the demeanor, attitude, and
Stark County, Case No. 2011 CA 00238                                                      6


credibility of each witness, something that does not translate well on the written page.”

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159, 1997-Ohio-260.

       {¶25} Appellant was convicted of one count of Domestic Violence, in violation of

R.C. §2919.25(A) which provides:

       {¶26} “No person shall knowingly cause or attempt to cause physical harm to a

family or household member.”

       {¶27} In the case sub judice, the State presented evidence that Shelton made a

statement to police that Appellant was angry at her over housework, and that they

argued and that he struck her several times. The State presented the testimony of both

responding officers and the 911 audio tape made by Jessica Shelton’s father, James

Shelton.

       {¶28} From the evidence presented concerning the circumstances surrounding

the encounter between Appellant and Shelton, a rational trier of fact could find that

Appellant knowingly attempted to cause physical harm to Shelton.

       {¶29} In this case, the jury chose to believe the State’s evidence. A defendant is

not entitled to a reversal on manifest weight grounds merely because inconsistent

evidence was presented at trial. State v. Raver, 10th Dist. No. 02AP-604, 2003-Ohio-

958, ¶ 21. Neither is a conviction against the manifest weight of the evidence because

the trier of fact believed the state's version of events over the appellant's version. State

v. Gale, 10th Dist. No. 05AP-708, 2006-Ohio-1523, ¶ 19; State v. Williams, 10th Dist.

No. 08AP719, 2009-Ohio-3237, ¶ 17. The trier of fact is free to believe or disbelieve all

or any of the testimony. State v. Jackson (Mar. 19, 2002), 10th Dist. No. 01AP-973;

State v. Sheppard (Oct. 12, 2001), 1st Dist. No. C-000553. The trier of fact is in the best
Stark County, Case No. 2011 CA 00238                                                    7


position to take into account inconsistencies, along with the witnesses' manner and

demeanor, and determine whether the witnesses' testimony is credible. State v.

Williams, 10th Dist. No. 02AP-35, 2002-Ohio-4503, ¶ 58; State v. Clarke (Sept. 25,

2001), 10th Dist. No. 01AP-194. Consequently, an appellate court must ordinarily give

great deference to the fact finder's determination of the witnesses' credibility. State v.

Covington, 10th Dist. No. 02AP-245, 2002-Ohio-7037, ¶ 28; State v. Hairston, 10th Dist.

No. 01AP-1393, 2002-Ohio-4491, ¶ 74.

      {¶30} Based on the evidence presented, we find sufficient credible evidence to

support the jury's guilty verdicts and cannot say that the jury clearly lost its way and

created a manifest miscarriage of justice when it convicted Appellant.

      {¶31} Appellant’s sole Assignment of Error is overruled.

      {¶32} For the foregoing reasons, the judgment of the Canton Municipal Court,

Stark County, Ohio, is affirmed.


By: Wise, J.

Delaney, P. J., and

Gwin, J., concur.



                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                 JUDGES
JWW/d 0413
Stark County, Case No. 2011 CA 00238                                          8


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
JOSEPH JORDAN                              :
                                           :
       Defendant-Appellant                 :         Case No. 2011 CA 00238




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Canton Municipal Court, Stark County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                               JUDGES